Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 01/24/22.
3.	Claims 1, 3-5, 7-10, 12, 15-18, 20-22, 51 & 55-57 are under examination.
4.	Claims 1, 3-5, 7, 10, 12, 15-17, 20-22 & 51 are amended.
5.	Claims 2, 6, 11, 13-14, 19, 23-50 & 52-54 are canceled.
6.	Claims 56-57 are newly added. 

Response to Arguments
7.	Applicant’s amendment filed on 01/24/22, with respect to claims 1, 3-5, 7-10, 12, 15-18, 20-22, 51 & 55-57 are rejected under 35 U.S.C. 102 & 103 have been fully considered. Therefore, the 35 U.S.C. 102 & 103 rejections have been withdrawn.
8.	Applicant amendment filed on 01/24/22, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
9.	Applicant amendment filed on 01/24/22, with regards claim objection (Claims 1, 7, 9, 16 & 21) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
10.	Claims 1, 3-5, 7-10, 12, 15-18, 20-22, 51 & 55-57 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Zhang et al. 2021/0044403 A1 (Title: method and device for determining quasi co-located reference signal set) (See abstract, Para. 0014, 0023, 0049 & 0052).
B.	Zhange et al. 2019/0014587 A1 (Title: method and device in UE and base station USD for wireless communication) (See abstract, Para. 0005 & 0037).
C.	Seo et al. 2021/0050936 A1 (Title: method by which terminal monitors control channel in wireless communication system and terminal using the method) (See abstract, Para. 0048, 0028 & 0085).


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469